J-S26012-22

                                   2022 PA Super 164


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUSTIN THOMAS WATTS                        :
                                               :
                       Appellant               :   No. 283 MDA 2022


        Appeal from the Judgment of Sentence Entered January 4, 2022,
                in the Court of Common Pleas of Adams County,
            Criminal Division at No(s): CP-01-CR-0000729-2021.


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

OPINION BY KUNSELMAN, J.:                      FILED: SEPTEMBER 26, 2022

        Justin Thomas Watts appeals from his judgment of sentence imposed

after the trial court found him guilty of driving under the influence (DUI) of a

Schedule I controlled substance.1 Additionally, Watts’ counsel filed a petition

to withdraw representation and an accompanying brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Upon review, we grant counsel’s petition

and affirm the judgment of sentence.

        On November 8, 2021, a bench trial was conducted in which the parties

stipulated to the following facts. On November 5, 2020, Watts was driving on

a public road in Adams County, Pennsylvania. Based upon how Watts was
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   75 Pa.C.S.A. § 3802(d)(1)(i).
J-S26012-22



driving, a state trooper pulled him over. The trooper performed various field

tests, the results of which, along with the trooper’s experience, suggested that

Watts was under the influence of a controlled substance to a degree that it

impaired his ability to safely operate a vehicle. Thereafter, blood tests were

conducted which revealed that Watts had marijuana compounds (Delta-9 THC

and 11-Hydroxy Delta-9 THC) and the metabolites of these compounds (Delta-

9 Carboxy THC) in his system.       At the time, Watts had a valid medical

marijuana card. The trial court found Watts guilty of DUI.

      Subsequently, on January 4, 2022, the trial court sentenced Watts to 6

months’ probation with ten (10) days on house arrest. Watts filed a post-

sentence motion, which the court denied.

      Watts filed this timely appeal. Counsel filed a petition to withdraw from

representation and an Anders brief with this Court.       Watts did not retain

independent counsel or file a pro se response to the Anders brief.

      Before we may consider the issues raised in the Anders brief, we must

first consider counsel’s petition to withdraw from representation.           See

Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010) (holding

that, when presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw). Pursuant to Anders, when counsel believes an appeal is frivolous

and wishes to withdraw from representation, counsel must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring

                                     -2-
J-S26012-22


      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points [counsel]
      deems worthy of this Court's attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).   In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.          Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      Here, counsel has complied with each of the requirements of Anders.

Counsel indicated that he reviewed the record and concluded that Watts’

appeal is frivolous. Further, the Anders brief substantially comports with the

requirements set forth by our Supreme Court in Santiago. Finally, the record

                                      -3-
J-S26012-22


included a copy of the letter that counsel sent to Watts stating counsel’s

intention to seek permission to withdraw and advising Watts of his right to

proceed pro se or retain new counsel and file additional claims. Accordingly,

as counsel has complied with the procedural requirements for withdrawing

from representation, we will conduct an independent review to determine

whether Watts’ appeal is wholly frivolous.

         In the Anders brief, counsel sets forth one issue that Watts wishes to

raise:

         I. Whether the trial court erred in finding [Watts] guilty of a DUI
         for having any amount of a controlled substance in his system,
         when the only substance was marijuana, which he had [a] valid
         medical marijuana card for.

Anders Brief at 6.

         Watts contends that the trial court erred when it found him guilty of DUI

under 75 Pa.C.S.A. § 3802(d)(1)(i) based on the marijuana found in his

system. Specifically, he argues that medical marijuana used in accordance

with the Medical Marijuana Act (“MMA”) is not a Schedule I controlled

substance, only marijuana is. Otherwise, Watts claims, Section 3802(d)(1) of

the Vehicle Code and the MMA directly conflict with each other. Thus, because

he used marijuana legally pursuant to a valid medical marijuana card issued

under the MMA, Watts maintains that he should not be held criminally

responsible for DUI. Anders Brief at 9, 14-15.

         Watts’ issue is one of statutory interpretation. Our standard of review is

well-settled:


                                        -4-
J-S26012-22


      Statutory interpretation is a question of law, therefore our
      standard of review is de novo, and our scope of review is
      plenary. Commonwealth v. Hall, 622 Pa. 396, 80 A.3d 1204,
      1211 (2013). “In all matters involving statutory interpretation, we
      apply the Statutory Construction Act, 1 Pa.C.S. § 1501 et seq.,
      which provides that the object of interpretation and construction
      of statutes is to ascertain and effectuate the intention of the
      General Assembly.” Commonwealth v. McCoy, 599 Pa. 599,
      962 A.2d 1160, 1166 (2009) (citation omitted).

      Generally, a statute's plain language provides the best indication
      of legislative intent. Id. We will only look beyond the plain
      language of the statute when words are unclear or ambiguous, or
      the plain meaning would lead to “a result that is absurd,
      impossible of execution or unreasonable.” 1 Pa.C.S. § 1922(1).
      Therefore, when ascertaining the meaning of a statute, if the
      language is clear, we give the words their plain and ordinary
      meaning. Hall, 80 A.3d at 1211.

Commonwealth v. Torres–Kuilan, 156 A.3d 1229, 1231 (Pa. Super. 2017)

(quoting Commonwealth v. Popielarcheck, 151 A.3d 1088, 1091–92 (Pa.

Super. 2016)).

      The Vehicle Code provides, in pertinent part, that an individual may not

drive, operate or be in actual physical control of the movement of a vehicle

when there is any amount of a Schedule I controlled substance, as defined in

the Controlled Substance, Drug, Device and Cosmetic Act (“CSA”), in the

individual's blood. 75 Pa.C.S.A. § 3802(d)(1)(i). Under the CSA, marijuana

is designated as a Schedule I controlled substance. 35 P.S. § 780-104(1)(iv).

Furthermore, “[t]he fact that a person charged with [DUI] is or has been

legally entitled to use alcohol or controlled substances is not a defense to a

charge of [DUI].” 75 Pa.C.S.A. § 3810.




                                     -5-
J-S26012-22



       As counsel observes, Watts’ argument was rejected by this Court in

Commonwealth v. Dabney, 274 A.3d 1283 (Pa. Super. 2022). Like Watts,

Dabney claimed that he should not be prosecuted for DUI because he used

marijuana for medical purposes and medical marijuana is not listed as a

Schedule I controlled substance. Otherwise, the MMA and Vehicle Code are

conflicting. Id. at 1290.

       To determine whether medical marijuana remains a Schedule I

controlled substance for purposes of Section 3802(d)(1), we thoroughly

reviewed the statutory framework and caselaw relating to the Vehicle Code,

the CSA, and the MMA. We concluded that medical marijuana is marijuana

and, as such, is a Schedule I controlled substance. Id. at 1291 (citing 35 P.S.

§ 10231.103; Commonwealth v. Stone, 273 A.3d 1163 (Pa. Super. 2022)

(en banc)). This is so despite the fact that an individual may legally do certain

things with marijuana for medical purposes under the MMA. Further, because

the MMA does not address driving and marijuana, but the Vehicle Code does,

these statutes are not conflicting. Consequently, it is illegal to drive with any

amount of marijuana, medical or otherwise, in one’s system.2 Id.

       Based upon Dabney, the trial court did not err in finding Watts guilty of

DUI even though he had lawfully been recommended to use and used

____________________________________________


2 We note that until the General Assembly changes marijuana’s designation
as a Schedule I controlled substance or makes an exception for medical
marijuana under Section 3802(d)(1), it remains illegal to operate a motor
vehicle with marijuana, medical or otherwise, in one’s system. It is not within
this Court’s authority to modify the law but only to interpret it as written.

                                           -6-
J-S26012-22



marijuana for medical purposes. We therefore conclude that Watts’ issue is

wholly frivolous.

      Furthermore, as required by Anders, we have independently reviewed

the record to determine whether there are any non-frivolous issues present in

this case. Our review of the record disclosed no other non-frivolous issues

that Watts could raise that counsel overlooked. See Dempster, supra.

      Having concluded that there are no non-frivolous issues, we grant

counsel’s petition to withdraw, and affirm the judgment of sentence.

      Petition to withdraw as counsel granted.       Judgment of sentence

affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2022




                                    -7-
J-S26012-22




              -8-